Daniels, J.
This proceeding was commenced in December, 1873, and it has been allowed to remain in the condition in which it was placed by the service of the petition since then, until the present time. The petitioner himself died in June, 1875, and in the following month letters testamentary were issued upon his estate, to Ms executors, who made no application whatever to revive or continue the proceedings until the service of their notice of motion in the latter part of February, 1888.
For the reasons which have been given in the other cases already considered, this was sufficient to justify the order made by the court, and it should be affirmed, without costs.
Van Brunt, Ch. J., and Brady, J., concur.